Name: 2010/479/EU: Council Decision of 12Ã July 2010 on a position of the European Union to be adopted in the EU-Mexico Joint Committee relating to Annex III to Decision NoÃ 2/2000 of the EU-Mexico Joint Council concerning the definition of the concept of Ã¢ originating productsÃ¢ and methods of administrative cooperation
 Type: Decision
 Subject Matter: chemistry;  international trade;  international affairs;  America;  executive power and public service;  European Union law
 Date Published: 2010-09-04

 4.9.2010 EN Official Journal of the European Union L 234/14 COUNCIL DECISION of 12 July 2010 on a position of the European Union to be adopted in the EU-Mexico Joint Committee relating to Annex III to Decision No 2/2000 of the EU-Mexico Joint Council concerning the definition of the concept of originating products and methods of administrative cooperation (2010/479/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207(4) first subparagraph, in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Joint Declaration V (1) to Decision No 2/2000 of the EU-Mexico Joint Council (2) established by the Economic Partnership, Political Coordination and Cooperation Agreement between the European Community and its Member States, of the one part, and the United Mexican States, of the other part, signed in Brussels on 8 December 1997 (3) (hereinafter referred to as Decision No 2/2000) provides that the EU-Mexico Joint Committee established by that agreement is to review the necessity to extend beyond 30 June 2003 the application of the rules of origin set out in Notes 2 and 3 of Appendix II(a) to Annex III to Decision No 2/2000. (2) On 22 March 2004 and on 14 June 2007 the Joint Committee adopted Decisions No 1/2004 (4) and No 1/2007 (5) extending the application of the rules of origin established in those Notes until 30 June 2006 and 30 June 2009, respectively. (3) In accordance with the analysis of the relevant economic conditions undertaken according to Joint declaration V, it is considered appropriate to extend once again, on a temporary basis, the application of the rules of origin established in Notes 2 and 3 of Appendix II(a) to Annex III to Decision No 2/2000, thereby ensuring the continuity of application of the mutual advantages provided under that Decision. (4) An extension of the application of the rules of origin established in Notes 2 and 3 of Appendix II(a) to Annex III to Decision No 2/2000 granted by Decision No 1/2007 of the Joint Committee expired on 30 June 2009, therefore in order not to introduce disruption in existing economic conditions it is considered appropriate to apply the proposed decision for a new extension retrospectively, from 1 July 2009, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted by the Union within the EU-Mexico Joint Committee relating to Annex III to Decision No 2/2000 is that set out in the attached draft decision of the Joint Committee. Article 2 The decision of the Joint Committee shall be published in the Official Journal of the European Union. Done at Brussels, 12 July 2010. For the Council The President S. LARUELLE (1) OJ L 245, 29.9.2000, p. 1167. (2) OJ L 157, 30.6.2000, p. 10 and OJ L 245, 29.9.2000, p. 1 (Annexes). (3) OJ L 276, 28.10.2000, p. 45. (4) OJ L 113, 20.4.2004, p. 60. (5) OJ L 279, 23.10.2007, p. 15. ANNEX Proposal for a DECISION OF THE EU-MEXICO JOINT COMMITTEE No ¦/2009 of relating to Annex III to Decision No 2/2000 of the EU-Mexico Joint Council of 23 March 2000 concerning the definition of the concept of originating products and methods of administrative cooperation THE JOINT COMMITTEE, Having regard to Decision No 2/2000 of the EU-Mexico Joint Council of 23 March 2000 (hereinafter referred as Decision No 2/2000), and in particular Notes 2 and 3 of Appendix II(a) to Annex III concerning the definition of the concept of originating products and methods of administrative cooperation and Joint Declaration V thereto, Whereas: (1) Annex III to Decision No 2/2000 sets out the rules of origin for the products originating in the territory of the Parties to the Agreement. (2) According to Joint Declaration V, the Joint Committee shall review the necessity to extend beyond 30 June 2003 the application of the rules of origin established in Notes 2 and 3 of Appendix II(a) to Annex III to Decision No 2/2000, if the economic conditions which formed the basis for establishing the rule set out in those Notes continue. On 22 March 2004 and on 14 June 2007 the EU-Mexico Joint Committee adopted Decisions No 1/2004 and No 1/2007 extending the application of the rules of origin established in Notes 2 and 3 of Appendix II(a) to Annex III to Decision No 2/2000 until 30 June 2006 and 30 June 2009, respectively. (3) In accordance with the analysis of the relevant economic conditions undertaken according to Joint Declaration V, it is considered appropriate, in order to ensure the continuity of application of the mutual advantages provided under Decision No 2/2000, to extend on a temporary basis, the application of the rules of origin established in Notes 2 and 3 of Appendix II(a) to Annex III to Decision No 2/2000, HAS DECIDED AS FOLLOWS: Article 1 The rules of origin set out in Notes 2 and 3 of Appendix II(a) to Annex III to Decision No 2/2000, shall be applied until 30 June 2014 instead of the rules of origin set out in Appendix II to Annex III to Decision No 2/2000. Article 2 This Decision shall enter into force on the date the Parties exchange written notifications certifying the completion of their respective legal procedures. Article 1 shall apply from 1 July 2009. Done at Brussels, For the Joint Committee The President